DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 7/15/2021 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 8/25/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 7, 10-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmiller et al. (US 2010/0196207) [hereinafter Steinmiller].
Regarding claim 1, Steinmiller discloses an optical element (Figs. 1A-1D), comprising an optical material comprising a first edge and an opposing second edge (material 12), the optical material having a finished surface roughness of less than 10 Å RMS (paragraph [0062]), and a plurality of micro-channels (channels 26, 28 and 30; or channels 32 and 34; paragraphs [0063] and [0103]) arranged within the optical material, each of the micro-channels of the plurality of micro-channels extending from the first edge to the second edge of the optical material, wherein 
Regarding claim 7, Steinmiller discloses an optical element (Figs. 1A-1D), comprising an optical material (material 12) comprising a first planar face and an opposing second planar face, the optical material having a finished surface roughness of less than 10 Å RMS (paragraph [0062]), and a plurality of micro-channels (channels 26, 28 and 30; or channels 32 and 34; paragraphs [0063] and [0103]) arranged within the optical material, each of the micro-channels of the plurality of micro-channels extending to an edge of at least the first planar face of the optical material (Figs. 1A-1D), wherein the optical element is a single component without a separate material arranged at an interface at the plurality of micro-channels (Figs. 1A-1D).
Regarding claims 4 and 10, Steinmiller discloses the plurality of micro-channels having a depth (height) of less than about 5 microns (5000 nm), which includes the range of about 10 to about 600 nm (paragraph [0103]).
Regarding claims 5 and 11, Steinmiller discloses the plurality of micro-channels having a pitch of about 10 to about 2000 µm, since the distance between the channels is less than 500 microns and the width of the channels is less than 500 microns (Table 1; paragraphs [0103-0105]).
Claims 6 and 12 recite a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Regarding claim 21, Steinmiller discloses an optical element (Figs. 1A-1D), comprising an optical material comprising a first edge and an opposing second edge (material 12), the optical material having a finished surface roughness of less than 10 Å RMS (paragraph [0062]), and a plurality of micro-channels (channels 26, 28 and 30; or channels 32 and 34; paragraphs [0063] and [0103]) arranged within the optical material, each of the micro-channels of the plurality of micro-channels extending from the first edge to the second edge of the optical material, wherein the optical element is a single component without a separate material arranged at an interface at the plurality of micro-channels (Figs. 1A-1D), and the plurality of micro-channels have a depth (height) of less than about 5 microns (5000 nm), which includes the range of about 10 to about 600 nm (paragraph [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmiller.
Steinmiller fails to specifically teach a surface coverage of the plurality of micro-channels on the optical material being about 0.01 to about 5%. It would have been obvious to .

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmiller in view of Blackburn (US 2003/0190608).
Steinmiller fails to teach the optical material comprising single crystal undoped yttrium aluminum garnet (YAG), ceramic undoped YAG, single crystal doped YAG, ceramic doped YAG, sapphire, spinel, yttria, nanocomposite optical ceramics, aluminum oxynitride, or a combination thereof.
Blackburn teaches that it is well known in the microfluidic art to have a microfluidic device be formed of sapphire (paragraph [0120]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical material of the microfluidic device in Steinmiller to comprise sapphire as suggested by Blackburn in order to form a microfluidic device with channels, if so desired.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781